       Case 5:19-cv-00236-DPM Document 56 Filed 04/30/21 Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

TOMMY RADFORD
ADC #89900                                                   PLAINTIFF

v.                        No. 5:19-cv-236-DPM-JTK

SHANE OMEALIA, CO-1                                        DEFENDANT

                                 ORDER
     1. The Court withdraws the reference.
     2. Joint motion to dismiss, Doc. 55, granted. Radford’s complaint
will be dismissed with prejudice. An in forma pauperis appeal from this
Order and accompanying Judgment would not be taken in good faith.
28 U.S.C. § 1915(a)(3).
     So Ordered.
                                  ________________________
                                  D.P. Marshall Jr.
                                  United States District Judge

                                  30 April 2021
